MAYFIELD, J.
This action ivas by appellee against appellant, to recover damages to a wagon and team of *381mules, the result of a collision with one of appellant’s street cars. The trial resulted in a verdict for the defendant street car company, which verdict was set aside on appellee’s motion; and from the judgment so setting aside the verdict, and awarding a new trial, appellant appeals.
The trial court granted the new trial upon the ground that he had erroneously instructed the jury, at appellant’s request, as to the doctrine of contributory negligence. At best these charges were calculated to mislead the jury, and we will not reverse the court for granting the new trial, if, in his opinion, the charges did so mislead the jury.
Affirmed.
Anderson, C. J., and McClellan and de Graffenried, JJ., concur.